Citation Nr: 1130850	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on October 26, 2010.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report as scheduled, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Treatment records from the East Orange VA Medical Center indicate that the Veteran has consistently complained of headaches since November 2008.  He has also been diagnosed with chronic sinusitis since February 2007.  However, it is unclear whether the Veteran's headaches are related to his sinusitis.  Additionally, the Veteran's service treatment records show that in November 1976 he complained of headaches, and was diagnosed with a head cold at the time.  This is evidence of an in-service event that involved complaint of headaches.

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability or persistent or recurring symptoms of a disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, in light of the Veteran's contentions as described above, an examination is in order.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current disorder characterized by headaches.  The claims folder should be made available to the examiner for review before the examination.  The examiner should opine whether it is at least as likely as not that any current headache disorder is related to military service, specifically to the Veteran's in-service complaints of headaches.  The examiner should specifically address the in-service complaints of headache, as well as the reference to a post-service incident in which the Veteran was struck in the head with a golf club, as noted in a November 2008 VA clinical record.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2. Thereafter, the RO/AMC should readjudicate the claim of service connection for headaches in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


